Exhibit Carl DeSantis Increases Investment to $15.3 million in Celsius Delray Beach, FL—August 24, 2009—Celsius Holdings, Inc. (OTC BB: CSUH) owner of the brand Celsius®, the Original calorie burning beverage, announced that CDS Ventures of South Florida, LLC (“CDS”) entered into a commitment to extend a three-year$6.5 million loan facility to the company, with interest of LIBOR plus 300 basis points. The facility can be drawn in full over a three and a half month period. The loan amount is convertible into Celsius Holdings, Inc. common stock at the lower of $0.40 or market price at the time of conversion. Pursuant to the term sheet, the company will enter into a registration rights agreement under which the company agreed to file a registration statement for the common stock issuable upon conversion of loan amount. This brings the total investment and commitments in the company by Carl DeSantis’ affiliated companies to $15.3 million, including equity investments, promissory note and loan facilities. DeSantis was formerly Chairman of the Board of Directors of Rexall Sundown, Inc., a company he founded in 1976 and built into the world’s leading nutritional supplement supplier before he sold it for $1.8 billion in Carl DeSantis said, “Celsius has entered into a new exciting phase and we are seeing success stories everywhere.” He continued, “A strong foundation is in place, and with the launch of a major marketing plan the company will increase its momentum.” According to Celsius CEO Steve Haley, “The company is blessed with having such a great investor and partner. We have said it before, the advice and guidance that Carl and his team provide us is as valuable as the growth capital.” About Celsius Holdings, Inc. Celsius Holdings, Inc. (OTCBB:CSUH.OB) markets Celsius®, the original, great tasting calorie burner that is backed by science, through its wholly-owned operating subsidiary, Celsius, Inc. Celsius Inc., is dedicated to providing healthier, everyday refreshment through science and innovation.
